DETAILED ACTION
This action is in response to the RCE filed 24 May 2022.
Claims 1–4, 6, 7, 9–13, and 15–23 are pending. Claims 1, 12, and 17 are independent.
Claims 1–4, 6, 7, 9–13, and 15–23 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 24 May 2022 has been entered.
Response to Arguments
Applicant's arguments, see remarks, filed 24 May 2022, with respect to the rejection(s) of claim(s) 1–4, 6, 7, 9–13, and 15–23 under § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lin et al.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
Claim Rejections—35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 6, 7, and 13 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites the limitation “an additional set of segments”. There is insufficient antecedent basis for this limitation in the claim. The terms “a first segment” and “a second segment” were canceled from claim 1, from which claim 6 depends, and therefore there is no first “set of segments”. For the purposes of examination, this limitation will be interpreted as “an additional set of image elements”.
Claim 7 recites the limitations “the first segment” and “the second segment”. There is insufficient antecedent basis for these limitations in the claim. Furthermore, the terms “a first segment” and “a second segment” were canceled from claim 1, from which claim 7 depends.
Claim 13 recites the limitation “an additional set of segments”. There is insufficient antecedent basis for this limitation in the claim. The terms “a first segment” and “a second segment” were canceled from claim 12, from which claim 13 depends, and therefore there is no first “set of segments”. For the purposes of examination, this limitation will be interpreted as “an additional set of image elements”.
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 7 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 recites “wherein extracting the first segment and the second segment located in the reference single page graphic image comprises applying a fully convolutional neural network to the reference single page graphic image”. However, claim 1 as currently amended recites “applying, by an image editing system, a fully convolutional neural network to a reference single page graphic image comprising a first image element and a second image element to generate a pixel-wise segmented image”. Therefore, claim 7 does not further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections—35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, 6, 9, 11, 12, 13, 16, 17, 18, 21, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi et al. (US 2005/0223319 A1) [hereinafter Ohashi] in view of Cohen et al. (US 2018/0322339 A1) [hereinafter Cohen] and Lin et al.1 (“Learning with Detail and Morphological Refinement for Satellite Image Analysis based on Convolutional Neural Network”) [hereinafter Lin].
Regarding independent claim 1, Ohashi teaches [a] method in which one or more processing devices perform operations comprising:	[…]	generating, based upon the reference single page graphic image, an editable template comprising a first editable field and a second editable field, the first editable field corresponding to the first bounding area, the second editable field corresponding to the second bounding area, wherein a position of the first editable field in the editable template is based upon a position in the reference single page graphic image of the first bounding area, wherein a position of the second editable field in the editable template is based upon a position in the reference single page graphic image of the second bounding area; A layout template is generated from the electronic document (Ohashi, ¶ 127). The template comprises the size, type, position, etc. of “information storage frames” [fields] containing text, images, etc. (Ohashi, ¶¶ 135–136). The layout of the template reflects the layout of the existing document used to generate the template (Ohashi, ¶ 10).	receiving, via a user interaction with the first editable field, first content to be placed in the first editable field; The user can double-click [user interaction] a storage frame [editable field] and select information to be stored in the frame (Ohashi, ¶¶ 250–252).	receiving, via a user interaction with the second editable field, second content to be placed in the second editable field; and The user can double-click [user interaction] a storage frame [editable field] and select information to be stored in the frame (Ohashi, ¶¶ 250–252).	generating a single output image from the editable template by inserting the first content in the first editable field and inserting the second content in the second editable field, wherein the first content placed in the first editable field overlaps with the second content placed in the second editable field. An output document is generated based on the layout and the selected information (Ohashi, ¶ 253). Ohashi teaches generating a template based on the fields detected by the image segmentation, therefore a combination of Ohashi and Cohen would result in overlapping fields in the template.
Ohashi teaches splitting an electronic document generated from a document image into a plurality of regions, but does not expressly teach doing so using a fully convolutional neural network. However, Cohen teaches:	applying, by an image editing system, a fully convolutional neural network to a reference single page graphic image comprising a first image element and a second image element to generate a pixel-wise segmented image by classifying each pixel in the reference single page graphic image into one or more of a first image element class corresponding to the first image element and a second image element class corresponding to the second image element A fully convolutional neural network may be used to label each pixel with a type [class] as part of page segmentation (Cohen, ¶ 74).	extracting, by the image editing system, a first bounding area and a second bounding area from within the reference single page graphic image […], the first bounding area corresponding to the first image element and the second bounding area corresponding to the second image element, wherein the first bounding area partially overlaps with the second bounding area; A document is segmented by determining proposed element boundaries, which may overlap, and then determining a final set of elements from the proposals (Cohen, ¶¶ 9, 30, 40, 47, 49).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ohashi with those of Cohen. Doing so would have been a matter of simple substitution of one element (the segmentation method of Ohashi) for another (the segmentation method of Cohen) to obtain a predictable result (a template generator using the page segmentation method of Cohen to determine the original document layout).
Ohashi/Cohen teaches using a FCNN to segment an image, but does not expressly teach determining bounding areas using a depth-first search. However, Lin teaches:	[extracting, by the image editing system, a first bounding area and a second bounding area from within the reference single page graphic image] by performing a depth first search around each pixel in the pixel-wise segmented image A depth-first search is used to determine bounding areas of buildings [image elements] in an image (Lin, § II(B)). The DFS is used in combination with a convolutional neural network (Lin, abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Ohashi/Cohen with those of Lin. One would have been motivated to do so in order to segment the image more accurately (Lin, abstract).
Regarding dependent claim 2, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Lin further teaches:	modifying, by the image editing system, a layout of the editable template populated with the first content placed in the first editable field and the second content placed in the second field based on changes to the first editable field and the second editable field resulting from the placed first content and the placed second content. Layout positions of frames may be adjusted when the elements placed within the frames differ in size from the original layout (Ohashi, ¶¶ 213–214).
Regarding dependent claim 6, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Lin further teaches:	accessing, by the image editing system, an additional reference single page graphic image; The user may generate and register multiple templates (Ohashi, ¶ 134).	extracting, by the image editing system, an additional set of segments located in the additional reference single page graphic image; (See rejection of claim 1.)	identifying, by the image editing system, an additional plurality of bounding areas within the additional reference single page graphic image, wherein each segment of the additional set of segments is associated with an additional bounding area of the additional plurality of bounding areas; and (See rejection of claim 1.)	generating an additional editable template comprising both (A) an additional set of editable fields corresponding to the additional plurality of bounding areas within the additional reference single page graphic image and (B) the first editable field and the second editable field corresponding to the first bounding area and the second bounding area, respectively, identified in the reference single page graphic image. (See rejection of claim 1.)
Regarding dependent claim 7, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Lin further teaches:	wherein extracting the first segment and the second segment located in the reference single page graphic image comprises applying a fully convolutional neural network to the reference single page graphic image. [This claim does not recite any limitations not present in claim 1.]
Regarding dependent claim 9, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Lin further teaches:	wherein the first image element and the second image element represent a set of image elements of the reference single page graphic image, and wherein the set of image elements comprise a text element, a shape element, a picture element, or any combination thereof. Page elements may be text, figures, images, etc. (Cohen, ¶ 29).
Regarding dependent claim 11, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Lin further teaches:	wherein extracting the first bounding area and the second bounding area located in the reference single page graphic image further comprises:	performing, by the image editing system, a pixel segmentation operation on the reference single page graphic image to generate labels for each pixel of the reference single page graphic image, wherein the labels indicate an image element class selected from a plurality of image element classes, and wherein the first image element and the second image element are determined using the labels for each pixel of the reference single page graphic image. Pixels are labeled with types, such as text, figure, or table (Cohen, ¶ 74).
Regarding independent claim 12, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 13, this claim recites limitations similar to those of claim 6, and therefore is rejected for the same reasons.
Regarding dependent claim 16, this claim recites limitations similar to those of claim 11, and therefore is rejected for the same reasons.
Regarding independent claim 17, this claim recites limitations similar to those of claim 1, and therefore is rejected for the same reasons.
Regarding dependent claim 18, this claim recites limitations similar to those of claim 2, and therefore is rejected for the same reasons.
Regarding dependent claim 21, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Lin further teaches:	modifying a layout of the editable template having the first content placed in the first editable field and the second content placed in the second editable field by changing the position of the first editable field in the editable template populated with the first content placed in the first editable field and the second content placed in the second field and changing the position of the second editable field in the editable template populated with the first content placed in the first editable field and the second content placed in the second field. The positions of the storage frames may be determined [modified] so as to match the size of the information [content] stored [placed] in each frame (Ohashi, ¶ 212).
Regarding dependent claim 22, the rejection of parent claim 1 is incorporated and Ohashi/Cohen/Lin further teaches:	wherein generating the single output image comprises:	after receiving the first content and the second content, changing a layout of the first editable field and the second editable field in the editable template; and	generating the single output image based upon the changed layout. The layout position adjustment occurs after selection of the information [content] for each frame [field] (Ohashi, ¶ 212, FIG. 9).
Claims 3, 4, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen and Lin, further in view of Tonisson.
Regarding dependent claim 3, the rejection of parent claim 1 is incorporated. Ohashi/Cohen/Lin teaches adjusting a layout from a template, but does not expressly teach using an energy function. However, Tonisson teaches:	applying, by the image editing system, at least one energy function to the editable template populated with the first content placed in the first editable field and the second content placed in the second field; A template layout is adjusted using an energy function (Tonisson, ¶ 650).	performing, by image editing system, an iterative energy reducing transformation to the editable template populated with the first content placed in the first editable field and the second content placed in the second field to reduce a measured overall energy of the at least one energy function applied to the editable template populated with the first content placed in the first editable field and the second content placed in the second field; and An adjustment is made to reduce total energy iteratively (Tonisson, ¶ 651).	generating a layout controlled single page graphic image comprising the modified layout of the editable template populated with the first content placed in the first editable field and the second content placed in the second field. The layout is used to generate a document which may be, e.g. printed (Tonisson, ¶ 252).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Tonisson with those of Ohashi/Cohen/Lin. One would have been motivated to do so in order to product a layout closer to the ideal (Tonisson, ¶ 649).
Regarding dependent claim 4, the rejection of parent claim 3 is incorporated and Ohashi/Cohen/Lin/Tonisson further teaches:	wherein the at least one energy function is associated with alignment of the first editable field and the second editable field, group energy of, misalignment between the first editable field and the second editable field, whitespace of the editable template populated with the first content placed in the first editable field and the second content placed in the second field, spread of the editable template populated with the first content placed in the first editable field and the second content placed in the second field, the overlap of the first editable field and the second editable field, or any combination thereof. The energy function is associated with a group of marks [container edges] (Tonisson, ¶ 651).
Regarding dependent claim 19, this claim recites limitations similar to those of claim 3, and therefore is rejected for the same reasons.
Regarding dependent claim 20, this claim recites limitations similar to those of claim 4, and therefore is rejected for the same reasons.
Claims 10 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen and Lin, further in view of Chapman.
Regarding dependent claim 10, the rejection of parent claim 1 is incorporated. Ohashi/Cohen/Lin teaches determining font size, type, and color (Ohashi, ¶ 135; Cohen, ¶ 73), but does not expressly teach determining a color of a bounding area. However, Chapman teaches:	extracting, by the image editing system, meta details of the first bounding area and the second bounding area, wherein the meta details comprise (1) a type and a color of each of the first bounding area and the second bounding area and (2) a font face and a size of text within each of the first bounding area and the second bounding area. Font style, color, size, and background color are determined using OCR (Chapman, ¶ 28).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Chapman with those of Ohashi/Cohen/Lin. One would have been motivated to do so, so that the user would not have to manually copy the formatting from the image to the template or resulting document (Ohashi, ¶ 6).
Regarding dependent claim 15, this claim recites limitations similar to those of claim 10, and therefore is rejected for the same reasons.
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Ohashi in view of Cohen and Lin, further in view of Mansfield et al. (US 2010/0174980 A1) [hereinafter Mansfield].
Regarding dependent claim 23, Ohashi/Cohen/Lin teaches:	extracting, by the image editing system from the reference single page graphic image, a third bounding area corresponding to a third image element; The original document and extracted template may have at least three segments (Ohashi, ¶¶ 138,139, 152; FIGs. 10, 11).
Ohashi/Cohen/Lin teaches generating a template from an existing document, including three or more regions/segments, but does not expressly teach segmenting the original document based on a threshold area. However, Mansfield teaches:	wherein generating the editable template comprises:	including a third editable field corresponding to the third bounding area in the editable template upon determining that an area of the third bounding area is greater than a threshold area; and Regions of a document are identified; potential zones may be identified based on whether they are larger than a threshold area (Mansfield, ¶ 166).	not including any editable field corresponding to the third bounding area in the editable template upon determining that the area of the third bounding area is less than the threshold area. Potential zones that do not meet the threshold are disqualified (Mansfield, ¶ 166).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Mansfield with those of Ohashi/Cohen/Lin. One would have been motivated to do so in order to more accurately distinguish document regions from other objects (Mansfield, ¶ 166).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler Schallhorn whose telephone number is 571-270-3178. The examiner can normally be reached on Monday through Friday, 8:30 a.m. to 6 p.m. (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or Canada) or 571-272-1000.
/ANDREW R DYER/Primary Examiner, Art Unit 2176
/Tyler Schallhorn/Examiner, Art Unit 2176




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the Office action mailed 29 May 2020.